99 U.S. 188 (____)
KETCHUM
v.
BUCKLEY.
Supreme Court of United States.

*190 Mr. Thomas J. Price, for the defendant in error.
Mr. Philip Phillips and Mr. E.S. Dargan, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We are not willing to hear an argument on the only possible Federal question presented by this case. It is now settled law in this court that during the late civil war "the same general form of government, the same general law for the administration of justice and the protection of private rights, which had existed in the States prior to the rebellion, remained during its continuance and afterwards. As far as the acts of the States did not impair or tend to impair the supremacy of the national authority, or the just rights of the citizens, under the Constitution, they are in general to be treated as valid and binding." Williams v. Bruffy, 96 U.S. 176; Horn v. Lockhart et al., 17 Wall. 570; Sprott v. United States, 20 id. 459; Texas v. White, 7 id. 700. The appointment by the President of a military governor for the State at the close of hostilities did not of itself change the general laws then in force for the settlement of the estates of deceased persons, and did not remove from office those who were at the time charged by law with public duties in that behalf. It is not alleged that the governor after his appointment undertook by any positive act to remove McGuire from the position be occupied as general administrator, or that McGuire himself at any time ceased to perform *191 the duties of his office by reason of what was done by the President or others towards the restoration of the State to its political rights under the Constitution of the United States. From all that appears in the record, he continued to act during the whole of his term as general administrator of the county, notwithstanding the changes that were going on in the other departments of the State government. Under these circumstances, it is so clear that the judgment of the court below was right, that we grant the motion to affirm.
Judgment affirmed.